PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Pina-Hernandez et al.
Application No. 15/982,078
Filed:  May 17, 2018
For:  POLYDISULFIDE POLYMER 

:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under 37 CFR 1.137(b), filed December 22, 2021, which is being properly treated as a petition under the unintentional provisions of 37 CFR 1.137(a), to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of William J. Higley appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.

The petition is GRANTED.

The above-identified application became abandoned for failure to timely pay the appeal forwarding fee required by 37 CFR 41.45(b) within two months of the mailing of the Examiner’s Answer, mailed October 21, 2020.  As an appeal forwarding fee was not filed within the time period set forth in 37 CFR 41.45(a), the appeal was dismissed and the proceedings as to the rejected claims were terminated.  See 37 CFR 41.45(b).   As no claim was allowed, due to 
non-payment of the appeal forwarding fee, the application became abandoned by operation of law on December 22, 2020. A Notice of Abandonment was mailed on February 12, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an appeal forwarding fee of $1,180, and a reply brief; (2) the petition fee of $1,050; and (3) a proper statement of unintentional delay. 

This application is being referred to Technology Center Art Unit 1766 for appropriate action in the normal course of business on the reply received December 22, 2021.





/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions